This is a case appealed by case-made and transcript from the county court of Jefferson county. The case-made, with petition in error, was filed in this court on the 14th day of December, 1909. The county judge of Jefferson county, on the 8th day of November, 1909, gave the plaintiff in error ten days from that date to perfect his case-made, and at the same time made an order that the appeal should be filed in this court within sixty days from the 4th day of October. This would have required the filing of the appeal on or before the 3rd day of December, 1909. The appeal not having been filed within the time allowed, this court has no jurisdiction to consider it. It is therefore dismissed. *Page 682